DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 05/04/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Information Disclosure Statement
The information disclosure statement filed 01/29/201 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance of reference EP 1 900 341 A1, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, is unclear based on the claim limitation regarding the layers as to what compositions are limited to as the claims are framed under the transitional phrase consisting which implies the composition is closed.  The composition of each layer should be set forth clearly in the claim limitations.  Based on the claim it appears that only yttria, zirconia and coloring oxides may be present in the compositions, however the Specification seems to include other elements in the compositions and thus the claim is unclear.  The structure or composition that associated with the phrase “reverse layer(s)” is unclear as well.  The Specification defines the reverse layer as a layer between the top layer and the bottom layer of the blank.  There a further description referring to interrupting a gradient, however no gradient is claimed in present in the current claim limitations. In fact, there is no limitation that differentiates the composition of the bottom layer from that of the top layer.   The limitation refers to the first intermediate layer ILi-HT-ET, however in the claim ILx-HT-ET is introduced with x being an integer, i is not an integer.
Claim 1 recites the limitation "the composition TL-HT", limitation "the composition BL-ET", “the compositions TL-HT and BLET” .  There is insufficient antecedent basis for this limitations in the claim.  Note: it appears “BLET” should be “BL-ET”
	Dependent claim 2-12 are rejected for the same reasons set forth above.
Claim 5 recites the limitation "the composition HT"  and the limitation "the composition ET".  There is insufficient antecedent basis for these limitations in the claim.  
	Regarding claim 5, the last line of the claim refers to a range without identifying the material the range is meant to refer to.  It unclear if the composition HT in claim 5 for the top layer TL-HT is the same as the composition “TL-HT” set forth in claim 1, as the name of the compositions is different.  It unclear if the composition ET in claim 5 for the top layer BL-ET is the same as the composition “BL-ET” set forth in claim 1, as the name of the compositions is different.
Regarding claim 8, it is unclear what the phrase “and 35 Layer 7:” is meant to limit to the structure.
Claim 8 recites the limitation "the composition IL3-HT-ET" in Layer 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the composition ILi-HT-ET" in Layers 2, 4 and 6 and "the composition IL2-HT-ET" in Layers 5 and 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the composition IL1-HT-ET" in Layers 2, 4 and 6, "the composition IL2-HT-ET" in Layers 5, 7 and 9 and "the composition IL3-HT-ET" in Layers 8, 10 and 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the gradients of colour"  as well as “the main layers”.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 12 recites the limitation being interrupted by the at least two reverse layers Ry twice within the claim leaving the claim unclear as to at least two layers being present or at least 4 layers being present being needed to meet the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which teach multilayer zirconia based dental blanks include: Jung et al. (US 20130221554 A1), Dittmann et al. (US 20190231494 A1), Kitamura et al. (US 20180125616 A1), Jung et al. (US 20180193118 A1), Dang et al. (US 20160120765 A1), and Kim et al. (KR 101601948 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784